Name: Commission Regulation (EEC) No 2989/92 of 15 October 1992 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the pigmeat sector
 Type: Regulation
 Subject Matter: overseas countries and territories;  trade;  agricultural activity;  means of agricultural production;  cooperation policy
 Date Published: nan

 Avis juridique important|31992R2989Commission Regulation (EEC) No 2989/92 of 15 October 1992 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the pigmeat sector Official Journal L 300 , 16/10/1992 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 45 P. 0111 Swedish special edition: Chapter 3 Volume 45 P. 0111 COMMISSION REGULATION (EEC) No 2989/92 of 15 October 1992 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas, in application of Article 4 of Regulation (EEC) No 3763/91, it is necessary to determine for the pigmeat sector for each annual period of validity, the number of pure-bred breeding swine originating in the Community which benefit from an aid with a view to developing the potential for production in the French overseas departments; Whereas it is appropriate to fix the amount of aid referred to above for the supply to the French overseas departments of pure-bred breeding swine originating in the rest of the Community; whereas such aid must be fixed taking into account, in particular, the cost of supply from the world market, the conditions resulting from the geographical situation of the French overseas departments and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed rules for implementing the share for supplying the French overseas departments with certain agricultural products were laid down by Commission Regulation (EEC) No 131/92 (4), as amended by Regulation (EEC) No 2132/92 (5); whereas it is appropriate to lay down additional detailed rules in line with current commercial practice in the pigmeat sector, in particular regarding the duration of the validity of aid certificates and the amount of securities ensuring operators' compliance with their obligations; Whereas with a view to sound management of the supply scheme, provision should be made for a timetable for the lodging of certificate applications and for a period of reflection for their issue; Whereas Article 3 (4) of Regulation (EEC) No 131/92 stipulates that the amount of the aid is that in force on the day the application for the 'aid certificate' is lodged; whereas, therefore, provision should be made for the conversion rate to be used for payment of the aid and for the lodging of a security for the certificate, to be the agricultural conversion rate in force on the day on which the application for a certificate is lodged; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4 (1) of Regulation (EEC) No 3763/91 for the supply to the French overseas departments of pure-bred breeding swine originating in the Community as well as the number of animals which benefit from it shall be as fixed in the Annex. Article 2 The provisions of Regulation (EEC) No 131/92 shall apply. Article 3 France shall designate the competent authority for: (a) the issue of the 'aid certificate' provided for in Article 3 (1) of Regulation (EEC) No 131/92; and (b) the payment of the aid to the operators concerned. Article 4 1. Applications for certificates shall be submitted to the competent authority during the first five working days of each month. An application for a certificate shall be admissible only if: (a) it relates to no more than the maximum quantity of animals available published by France prior to the opening of the time limit for the submission of applications; (b) before expiry of the period provided for the submission of applications for certificates, proof has been provided that the party concerned has lodged a security of ECU 40 per animal. 2. The certificates shall be issued by the 10th working day of each month at the latest. Article 5 The duration of validity of the aid certificates shall expire on the last day of the second month following that of their issue. Article 6 The aid provided for in Article 1 shall be paid in respect of for the quantities actually supplied. The rate to be applied for conversion into national currency of the amount of the aid and the amount of the guarantee for the certificate shall be the agricultural conversation rate in force on the day on which the application for the aid certificate is lodged. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 15, 22. 1. 1992, p. 13. (5) OJ No L 213, 29. 7. 1992, p. 25. ANNEX Supply to the French overseas departments of pure-bred breeding pigs originating in the Community for each calendar year CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (1): - males 80 440 - females 450 380 (1) Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.